DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 10/5/2022.
Claims 1-16 are pending. Claims 1 and 11 are currently amended. Claims 1 and 11 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 10/5/2022, with respect to Claim Objections and 112 Rejections, as indicated in line numbers 1-2 of the office action mailed 7/11/2022, have been fully considered and are persuasive.  The objections and rejections have been withdrawn, and independent claim 1 is allowed as noted below in the section “Allowable Subject Matter”.
Applicants' arguments and amendments, filed 10/5/2022, with respect to independent claim 11, although substantive and pertinent to expediting the prosecution of the current application, are considered not persuasive, respectfully, for the reasons that follow.
Regarding independent claim 11, the claim has been amended to recite “an attachment force between the central area of the front surface of the protective film and the one side of the wafer is generated through the application of the external stimulus”, which applicants contend is not disclosed or taught by the prior art, including Priewasser, since Priewasser emphasizes that the device area 3 of the wafer 1 is not bonded to the protective member (Remarks 6-7).
Applicants’ contentions are fully considered, however are not found persuasive, since as noted below in the rejection of independent claim 11 paragraph [0041] and Figures 4-5 of Priewasser discloses that devices 2, which are located in the center of wafer 1, are embedded in member 14 of protective film 10/20 when wafer 1 is attached to protective film 10/20 such that an attachment force is generated between the central area of protective film 10/20 and the one side of wafer 1 by the application of the external stimulus (i.e., the pressure/force necessary to attach wafer 1 to film 10/20).
Thus, for the aforementioned reasons the rejection is deemed proper.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Priewasser (US 2014/0084423 A1).
Regarding independent claim 11, Priewasser discloses a method of processing a wafer 1 (“wafer”- ¶0034), having on one side a device area 3 (“device area”- ¶0033) with a plurality of devices 2 (“devices”- ¶0032) (see Figs. 1A-1B), wherein the method comprises: 
providing a protective film 10/20 (collectively 10 “protective member” and 20 “adhesive”- ¶¶0034, 0039) having an adhesive layer 20 (“adhesive”- ¶0039) (see Figs. 3); 
applying the protective film 10/20, for covering the devices 2 on the wafer 1, to the one side of the wafer 1, so that a central area of a front surface of the protective film 10/20 is in direct contact with the one side of the wafer 1 such that no adhesive is present between the central area of the front surface of the protective film 10/20 and the one side of the wafer 1, and no adhesive is in direct contact with a central area of a surface of the one side of the wafer 1 (see Figs. 4-5); 
applying an external stimulus (i.e., the pressure/force necessary to attach wafer 1 to film 10/20) to the protective film 10/20 during and/or after applying the protective film 10/20 to the one side of the wafer 1, so that the protective film 10/20 is attached to the one side of the wafer 1 (¶0041) (see Figs. 4-5); and 
processing a side of the wafer 1 being opposite to the one side (see Figs. 6-7), wherein 
the adhesive layer 20 is provided only in a peripheral area of the front surface of the protective film 10/20, the peripheral area surrounding the central area of the front surface of the protective film 10/20 (¶0039) (see Fig. 3), 
the protective film 10/20 is applied to the one side of the wafer 1 so that the adhesive layer 20 comes into contact only with a peripheral portion of the one side of the wafer 1 (see Fig. 5), and
an attachment force between the central area of the front surface of the protective film 10/20 and the one side of the wafer 1 is generated through the application of the external stimulus, since devices 2, which are located in the center of wafer 1, are embedded in member 14 of protective film 10/20 when wafer 1 is attached to protective film 10/20 (¶0041 and see Figs. 4-5) such that an attachment force is generated between the central area of protective film 10/20 and the one side of wafer 1 by the application of the external stimulus (i.e., the pressure/force necessary to attach wafer 1 to film 10/20).
Regarding claim 12, Priewasser discloses wherein processing the side of the wafer 1 being opposite to the one side comprises grinding the side of the wafer 1 being opposite to the one side to adjust a wafer thickness (¶¶0043-0045) (see Figs. 6-7). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Priewasser in view of Ragunathan et al. (US 2017/0117166 A1, hereinafter “Ragunathan”).
Regarding claim 16, Priewasser discloses wherein the protective film 10/20 is a  dicing tape, since it is a tape structure used in a dicing process (¶¶0036, 0047-0048) (see Fig. 9A).
Priewasser does not expressly disclose wherein the protective film is made of a polymer, in particular, a polyolefin.
Ragunathan discloses a dicing tape (“dicing tape”- ¶0047) which comprises a polyolefin (¶0047).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Priewasser such that wherein the protective film is made of a polymer, in particular, a polyolefin as taught by Ragunathan for the purpose of utilizing a suitable and well-known composition for a dicing tape which is typical in the art (Ragunathan ¶0047).
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the prior art of record including Priewasser, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein applying the external stimulus to the protective film comprises heating the protective film and/or cooling the protective film and/or applying a vacuum to the protective film and/or irradiating the protective film with light”.
Claims 1-10 and 14-15 are allowed.
Regarding independent claim 1, the claim is allowed for reasons as previously indicated in line number 6 of the office action mailed on 7/11/2022.
Claims 2-10 and 14-15 are allowed as being dependent on allowed claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/           Primary Examiner, Art Unit 2895